Title: From James Madison to George Washington, 1 November 1786
From: Madison, James
To: Washington, George


Dear Sir
Richmond Novr. 1. 1786
I have been here too short a time as yet to have collected fully the politics of the Session. In general appearances are favorable. On the question for a paper emission the measure was this day rejected in emphatical terms by a majority of 84 vs 17. The affair of the Missisippi is but imperfectly known. I find that its influence on the federal spirit will not be less than was apprehended. The Western members will not be long silent on the subject. I inculcate a hope that the views of Congress may yet be changed, and that it would be rash to suffer the alarm to interfere with the policy of amending the Confederacy. The sense of the House has not yet been tried on the latter point. The Report from the Deputies to Annapolis lies on the Table, and I hope will be called for before the business of the Mississippi begins to ferment. Mr. Henry has signified his wish not to be reelected, but will not be in the Assembly. The Attorney & R. H. Lee are in nomination for his successor. The former will probably be appointed, in which case the contest for that vacancy will lie between Col. Innes & Mr. Marshal. The nominations for Congs. are as usual numerous. There being no Senate yet it is uncertain when any of these appointments will take place. With the sincerest affection & the highest esteem I am Dear Sir Yr. Obedt. & humble Servt.
Js. Madison Jr.
